UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6030


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NICO-LACHAD RICKENAN MONROE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:13-cr-00252-CCE-1; 1:15-cv-
01083-CCE-JLW)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nico-Lachad Rickenan Monroe, Appellant Pro Se. Michael A. DeFranco, Robert
Michael Hamilton, Michael Francis Joseph, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nico-Lachad Rickenan Monroe seeks to appeal the district court’s order accepting

the magistrate judge’s recommendation to grant the Government’s motion to dismiss his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).       A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       Based on the arguments presented in his informal brief, we conclude that Monroe

has not made the requisite showing. See 4th Cir. R. 34(b); see also Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (noting the importance of Rule 34(b) and reiterating

that the court limits its review to the issues preserved in the informal brief). Accordingly,

we deny a certificate of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED

                                             2